DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: Table 2 on page 11 of the specification as filed is illegible.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuzeci (US 2017/0271086).
In regards to claim 1, Kuzeci ‘086 discloses
An electrolyte capacitor comprising an electrode foil (1 – fig. 1 & 4; [0064]) and an electrolyte (6 – fig. 5; [0080]), 
wherein: 
the electrode foil has a tunnel-shaped etching pit (2 – fig. 1 & 4-5; [0064] & [0079]) with a depth of 48 µm or less ([0033] & [0067]), 
the electrolyte consists of only an electrolyte solution ([0082), and 
a capacitance at 100 kHz is 50 % or more relative to a capacitance at 120 Hz (When the structure recited in the references is substantially identical to that of the claims, claimed properties (capacitance retention) are presumed to be inherent.).  

In regards to claim 2, Kuzeci ‘086 discloses
The electrolyte capacitor according to claim 1, wherein the capacitance at 100kHz is 65 % or more re relative to the capacitance at 120 Hz (When the structure recited in the references is substantially identical to that of the claims, claimed properties (capacitance retention) are presumed to be inherent.).  
 
In regards to claim 3, Kuzeci ‘086 discloses


In regards to claim 4, Kuzeci ‘086 discloses
The electrolyte capacitor according to claim 1, wherein the electrolyte solution of the electrolyte capacitor is mainly ethylene glycol ([0082]).    

In regards to claim 5, Kuzeci ‘086 discloses
The electrolyte capacitor according to claim 1, wherein the electrode foil is an aluminum foil ([0080]).  

In regards to claim 6, Kuzeci ‘086 discloses
The electrolyte capacitor according to claim 2, wherein the electrolyte capacitor is used in a frequency range of 100 kHz or more (fig. 3 & [0081]).  

In regards to claim 7, Kuzeci ‘086 discloses
The electrolyte capacitor according to claim 2, wherein the electrolyte solution of the electrolyte capacitor is mainly ethylene glycol ([0082]).

In regards to claim 8, Kuzeci ‘086 discloses


In regards to claim 9, Kuzeci ‘086 discloses
The electrolyte capacitor according to claim 6, wherein the electrolyte solution of the electrolyte capacitor is mainly ethylene glycol ([0082]).

In regards to claim 10, Kuzeci ‘086 discloses
The electrolyte capacitor according to claim 6, wherein the electrode foil is an aluminum foil ([0080]).  

In regards to claim 11, Kuzeci ‘086 discloses
The electrolyte capacitor according to claim 9, wherein the electrode foil is an aluminum foil ([0080]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0242468 – fig. 2; [0024]		
US 2012/0200985 – fig. 6; [0058] & [0030]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/David M Sinclair/Primary Examiner, Art Unit 2848